PER CURIAM.
This is an appeal from a judgment entered May 26, 1943, in a proceeding wherein appellee sought and was awarded compensation for services and salary as an official of the Staats Manufacturing Company. The claim was prosecuted against the latter company while it was in receivership. The claim was referred to a Special Master who, after hearing testimony, made a report which contained findings of fact which supported appellee’s claim. Upon exceptions to such report, a hearing was had by the court and such findings approved.
At the hearing before this court, no counsel appeared for appellant, and oral argument was waived by counsel for appellee. We have examined the record and briefs sufficiently to ascertain that there is nothing involved other than matters of fact which have been found favorable to appellee. We are of the view that such findings are amply supported by the record. Under such circumstances, no good purpose could be served in relating or discussing such facts.
The judgment of the court below therefore is affirmed.